DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-30 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Regarding claims 10 and 11 due to claiming a set of circuit elements comprising the claimed “the second set of circuit elements is configured to” and “the first set of circuit elements is configured to” are considered to have some structure associated with the claimed circuit elements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 11, 12, 15, 16, 17, 18, 20, 29-32, 34, 35, 36, and 37 of U.S. Patent No. 11,232,834. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader versions of the patented claims and may incorporate features from various patented dependent claims, refer to the following side by side comparison.  In summary the pending claims and the patented claims claim in an overlapping manner the same invention by using various words and combinations of words.
Claims filed on 11/03/2021 

1. An apparatus comprising: 

a memory; and 

one or more processors coupled to the memory, the one or more processors being configured to: 

track, in a first processing mode, a position and orientation of the apparatus; 








in response to a trigger, 



initiate a second processing mode for performing one or more operations at the apparatus, the one or more operations comprising at least one of 






a tracking operation, 



























a mapping operation, and 


a content rendering operation, 


wherein the apparatus consumes more power when implementing the second processing mode than the first processing mode; and 

perform the one or more operations.  

2. The apparatus of claim 1, wherein, to perform the one or more operations, the processor is configured to perform the one or more operations while the apparatus is in the second processing mode.  

3. The apparatus of claim 1, 

wherein the trigger comprises 




a determination that at least one of an amount and speed of rotational and translational motion of the apparatus exceeds a threshold.  


4. The apparatus of claim 1, wherein the trigger comprises 
a determination that one or more virtual content objects are outside of a view of one or more image sensors of the apparatus.  



5. The apparatus of claim 4, 
wherein the determination that one or more virtual content objects are outside of the view of one or more image sensors of the apparatus is based on a pose of the apparatus, one or more locations of the one or more virtual content objects, and a set of virtual content occlusion locations.  



6. The apparatus of claim 1, wherein the trigger comprises 

a determination that a threshold amount of time has passed since the first processing mode was initiated.  

9. The apparatus of claim 8, wherein the trigger comprises 
a determination that in-state features in a feature map corresponding to a scene are untrackable by the first set of circuit elements from a current pose of the apparatus.  

7. The apparatus of claim 1, wherein the trigger comprises 









a determination that the apparatus has breached a virtual content fence defining a range of apparatus orientations set to trigger the second processing mode when the apparatus is determined to be within one or more predefined apparatus positions.  





8. The apparatus of claim 1, further comprising 


a first set of circuit elements and a second set of circuit elements, 







wherein the first set of circuit elements are associated with a lower power consumption than the second set of circuit elements, 

wherein the first processing mode is implemented using the first set of circuit elements and the first processing mode is implemented using the second set of circuit elements.  

10. The apparatus of claim 8, wherein the second set of circuit elements is configured to: 


generate a feature map corresponding to a scene associated with the apparatus, the feature map being generated by the second set of circuit elements during the second processing mode, wherein the feature map comprises a plurality of map points representing features at a three-dimensional location within the scene; and 








render, during the second processing mode, virtual content on a display location corresponding to one or more features in the feature map, the virtual content being anchored to the one or more features in the feature map.  




11. The apparatus of claim 10, wherein the first set of circuit elements is configured to: 


detect that the second set of circuit elements has not rendered the virtual content or additional virtual content for an amount of time; 



in response to detecting that the second set of circuit elements has not rendered the virtual content or additional virtual content for the amount of time, 





initiate the first processing mode for tracking the position and orientation of the apparatus; and 





track, in the first processing mode, the position and orientation of the apparatus.  









12. The apparatus of claim 11, wherein the one or more processors are configured to: 

prior to initiating the first processing mode in response to detecting that the second set of circuit elements has not rendered the virtual content or additional virtual content for the amount of time, suspend the one or more operations in the second processing mode.  

13. The apparatus of claim 1, wherein the one or more processors are configured to: 


receive, from one or more applications on the apparatus, an indication that the one or more applications do not expect virtual content to be rendered for at least a period of time; 

based on the indication that the one or more applications do not expect virtual content to be rendered for at least the period of time, suspend the tracking operation in the second processing mode; 


initiate the first processing mode for tracking the position and orientation of the apparatus; and 





track, in the first processing mode, the position and orientation of the apparatus.  









14. The apparatus of claim 1, wherein the one or more processors are configured to: 


detect, during the second processing mode, a second trigger configured to trigger a switch from the second processing mode to the first processing mode; 


suspend, based on the second trigger, the tracking operation in the second processing mode; and 





initiate the first processing mode for tracking the position and orientation of the apparatus.  



















15. The apparatus of claim 1, wherein, to initiate the second processing mode for performing one or more operations, the one or more processors are configured to suspend the first processing mode.  



























































16. The apparatus of claim 1, wherein the one or more operations comprise one or more extended reality (XR) operations associated with an XR application on the apparatus.  

17. The apparatus of claim 1, wherein the apparatus comprises a mobile device.  

18. The apparatus of claim 15, wherein the mobile device comprises a head-mounted display.  

19. The apparatus of claim 1, wherein the trigger comprises a user action.  


20. The apparatus of claim 19, wherein the user action comprises at least one of a change in a head pose of a user associated with the apparatus and moving from a first location to a second location.  














Claims filed on 11/03/2021 

21. A method comprising: 










tracking, in a first processing mode, a position and orientation of a computing device; 








in response to a trigger, 



initiating a second processing mode for performing one or more operations at the computing device, the one or more operations comprising at least one of 






a tracking operation, 



























a mapping operation, and 


a content rendering operation, 


wherein the computing device consumes more power when implementing the second processing mode than the first processing mode; and 

performing the one or more operations.  

22. The method of claim 21, wherein performing the one or more operations comprises performing the one or more operations while the computing device is in the second processing mode.  

23. The method of claim 21, 

wherein the trigger comprises at least one of 

a user action and 

a determination that at least one of an amount and speed of rotational and translational motion of the computing device exceeds a threshold.  

24. The method of claim 21, wherein the trigger comprises 
a determination that one or more virtual content objects are outside of a view of one or more image sensors of the computing device, and 




wherein the determination that one or more virtual content objects are outside of the view of one or more image sensors of the computing device is based on a pose of the computing device, one or more locations of the one or more virtual content objects, and a set of virtual content occlusion locations.  

25. The method of claim 21, wherein the trigger comprises at least one of 
a determination that a threshold amount of time has passed since the first processing mode was initiated and 




a determination that in-state features in a feature map corresponding to a scene are untrackable by the first set of circuit elements from a current pose of the computing device.  


26. The method of claim 21, wherein the trigger comprises 








a determination that the computing device has breached a virtual content fence defining a range of computing device orientations set to trigger the second processing mode when the computing device is determined to be within one or more predefined computing device positions.  



27. The method of claim 21, wherein the first processing mode is implemented using 
a first set of circuit elements of the computing device and the first processing mode is implemented using a second set of circuit elements of the computing device, and 

wherein the first set of circuit elements are associated with a lower power consumption than the second set of circuit elements.  












28. The method of claim 27, further comprising: 




generating a feature map corresponding to a scene associated with the computing device, the feature map being generated using the second set of circuit elements during the second processing mode, wherein the feature map comprises a plurality of map points representing features at a three-dimensional location within the scene; and 







rendering, during the second processing mode using the second set of circuit elements, virtual content on a display location corresponding to one or more features in the feature map, the virtual content being anchored to the one or more features in the feature map.  

29. The method of claim 28, further comprising: 




detecting, using the first set of circuit elements, that the second set of circuit elements has not rendered the virtual content or additional virtual content for an amount of time; 

in response to detecting that the second set of circuit elements has not rendered the virtual content or additional virtual content for the amount of time,





initiating the first processing mode for tracking the position and orientation of the computing device; and 




tracking, in the first processing mode using the first set of circuit elements, the position and orientation of the computing device.  





























30. The method of claim 21, further comprising: 




receiving, from one or more applications on the computing device, an indication that the one or more applications do not expect virtual content to be rendered for at least a period of time; 

based on the indication that the one or more applications do not expect virtual content to be rendered for at least the period of time, suspending the tracking operation in the second processing mode; 

initiating the first processing mode for tracking the position and orientation of the computing device; and 




tracking, in the first processing mode, the position and orientation of the computing device.  





US 11,232,834 B2
Claims

1. A method comprising: 










tracking, in a lower-power processing mode using a set of lower-power circuit elements on an integrated circuit, a position and orientation of a computing device during a lower-power processing period; 

Note trigger is claimed in dependent claim 15


initiating a higher-power processing mode for tracking the position and orientation of the computing device during a higher-power processing period; and 






tracking, in the higher-power processing mode using a set of higher-power circuit elements on the integrated circuit, the position and orientation of the computing device during the higher-power processing period, wherein the set of higher-power circuit elements track the position and orientation of the computing device using an element that is not included in the set of lower-power circuit elements or used by the set of lower-power circuit elements during the lower-power processing mode.

Note mapping is claimed in dependent claim 10

Note render is claimed in dependent claims 10 & 12


Claimed above. 







Claimed above. 


Covered by the above identified claims for the independent claim.








Covered by the above identified claims for the independent claim.















Covered by the above identified claims for the independent claim.













Covered by the above identified claims for the independent claim.




















Note threshold is claimed in dependent claims 16 and 17.







Note feature map is claimed in dependent claims 10 & 12 and 17.









18. The method of claim 1, further comprising suspending, based on a triggering event, the tracking in the lower-power processing mode, wherein the triggering event comprises 

a determination that the computing device has breached a virtual content fence defining one or more computing device positions and a range of computing device orientations set to trigger the higher-power processing mode when the computing device is determined to be within the one or more computing device positions.

Covered by the above identified claims for the independent claim.































10. The method of claim 1, further comprising: 




generating, by the set of higher-power circuit elements, a feature map corresponding to a scene associated with the computing device, the feature map being generated by the set of higher-power circuit elements during the higher-power processing period and while operating in the higher-power processing mode, wherein the feature map comprises a plurality of map points representing features at a three-dimensional location within the scene; and 

rendering, by the set of higher-power circuit elements during the higher-power processing period, virtual content on a display location corresponding to one or more features in the feature map, the virtual content being anchored to the one or more features in the feature map.

11. The method of claim 10, further comprising: 




detecting that a content renderer associated with the set of higher-power circuit elements has not rendered the virtual content or additional virtual content for an amount of time; 

in response to detecting that the content renderer has not rendered the virtual content or additional virtual content for the amount of time, 

suspending the tracking in the higher-power processing mode; 

initiating the lower-power processing mode for tracking the position and orientation of the computing device during a second lower-power processing period; and 

tracking, in the lower-power processing mode using the set of lower-power circuit elements on the integrated circuit, the position and orientation of the computing device during the second lower-power processing period.







Present in claim 11:
“, suspending the tracking in the higher-power processing mode;”.











12. The method of claim 10, further comprising: 




receiving, from one or more applications on the computing device, an indication that the one or more applications do not expect additional virtual content to be rendered for at least a period of time; 

suspending, based on the indication that the one or more applications do not expect additional virtual content to be rendered for at least the period of time, the tracking in the higher-power processing mode; 


initiating the lower-power processing mode for tracking the position and orientation of the computing device during a second lower-power processing period; and 

tracking, in the lower-power processing mode using the set of lower-power circuit elements on the integrated circuit, the position and orientation of the computing device during the second lower-power processing period.

15. The method of claim 1, further comprising: 




detecting, by the set of higher-power circuit elements during the higher-power processing period, one or more lower-power processing triggering conditions; 

suspending, based on the one or more lower-power processing triggering conditions, the tracking in the higher-power processing mode; 


initiating the lower-power processing mode for tracking the position and orientation of the computing device during a second lower-power processing period; and 

tracking, in the lower-power processing mode using the set of lower-power circuit elements on the integrated circuit, the position and orientation of the computing device during the second lower-power processing period.

17. The method of claim 1, further comprising 







suspending, based on a triggering event, the tracking in the lower-power processing mode, wherein the triggering event comprises at least one of 

a determination that in-state features in a feature map corresponding to a scene associated with the computing device are untrackable by the set of lower-power circuit elements from a current position and orientation of the computing device, 

a determination that an amount or speed of rotational and translational motion of the computing device exceeds a threshold, and 

a determination that a threshold amount of time has passed since the lower-power processing period and the lower-power processing mode were initiated.
































































The following is referenced to above.

16. The method of claim 15, wherein the one or more lower-power processing triggering conditions comprise at least one of 

a determination that the computing device is located within a pre-mapped area, 

a determination that a rotational and translational motion of the computing device is below a threshold, and 

a determination that the computing device is outside a visible range associated with one or more virtual content items.


US 11,232,834 B2
Claims

20. An apparatus comprising: 

an integrated circuit comprising: 

a set of lower-power circuit elements configured to: 


track, in a lower-power processing mode, a position and orientation of the apparatus during a lower-power processing period; 





Note trigger is claimed in dependent claims 35-36

initiate a higher-power processing mode for tracking the position and orientation of the apparatus during a higher-power processing period; and 

a set of higher-power circuit elements configured to

track, in the higher-power processing mode, the position and orientation of the apparatus during the higher-power processing period, wherein the set of higher-power circuit elements track the position and orientation of the apparatus using an element that is not included in the set of lower-power circuit elements or used by the set of lower-power circuit elements during the lower-power processing mode.







Note mapping is claimed in dependent claim 29

Note render is claimed in dependent claims 29-32


Claimed above.







Claimed above. 


Covered by the above identified claims for the independent claim.








Covered by the above identified claims for the independent claim.















Covered by the above identified claims for the independent claim.













Covered by the above identified claims for the independent claim.




















Note threshold is claimed in dependent claim 35.







Note feature map is claimed in dependent claims 29, 32, and 36.









Apparatus claim 7 is covered by or at least obvious to claim in view of Patented method claim 18.


























Covered by the above identified claims for the independent claim.































29. The apparatus of claim 20, wherein the set of higher-power circuit elements is configured to: 

generate a feature map corresponding to a scene associated with the apparatus, the feature map being generated by the set of higher-power circuit elements during the higher-power processing period and while operating in the higher-power processing mode, wherein the feature map comprises a plurality of map points representing features at a three-dimensional location within the scene; and 




render, during the higher-power processing period, virtual content on a display location corresponding to one or more features in the feature map, the virtual content being anchored to the one or more features in the feature map.




30. The apparatus of claim 29, wherein the set of lower-power circuit elements is configured to: 

detect that a content renderer associated with the set of higher-power circuit elements has not rendered the virtual content or additional virtual content for an amount of time; 

in response to detecting that the content renderer has not rendered the virtual content or additional virtual content for the amount of time, 

suspend the tracking in the higher-power processing mode; 

initiate the lower-power processing mode for tracking the position and orientation of the apparatus during a second lower-power processing period; and 


track, in the lower-power processing mode, the position and orientation of the apparatus during the second lower-power processing period.












Present in claim 30:
“, suspend the tracking in the higher-power processing mode;”.











31. The apparatus of claim 29, wherein the set of lower-power circuit elements is configured to: 

receive, from one or more applications on the apparatus, an indication that the one or more applications do not expect additional virtual content to be rendered for at least a period
 of time; 

suspend, based on the indication that the one or more applications do not expect additional virtual content to be rendered for at least the period of time, the tracking in the higher-power processing mode; 



initiate the lower-power processing mode for tracking the position and orientation of the apparatus during a second lower-power processing period; and 

track, in the lower-power processing mode, the position and orientation of the apparatus during the second lower-power processing period.






34. The apparatus of claim 20, wherein the set of higher-power circuit elements is configured to: 

detect, during the higher-power processing period, one or more lower-power processing triggering conditions; 




suspend, based on the one or more lower-power processing triggering conditions, the tracking in the higher-power processing mode; and 

initiate the lower-power processing mode for tracking the position and orientation of the apparatus during a second lower-power processing period.
















36. The apparatus of claim 20, wherein the set of lower-power circuit elements is configured to 




suspend, based on a triggering event, the tracking in the lower-power processing mode, wherein the triggering event comprises at least one of 

a determination that in-state features in a feature map corresponding to a scene are untrackable by the set of lower-power circuit elements from a current position and orientation, 




a determination that an amount or speed of rotational and translational motion of the apparatus exceeds a threshold, 


a determination that a threshold amount of time has passed since the lower-power processing period and lower-power processing mode were initiated, and 

a determination that the apparatus has breached a virtual content fence defining a range of apparatus orientations set to trigger the higher-power processing mode when the apparatus is determined to be within one or more predefined apparatus positions.

Covered by claim 37:
37. The apparatus of claim 20, comprising a head-mounted device.






Covered by claim 37:
37. The apparatus of claim 20, comprising a head-mounted device.

Covered by claim 37:
37. The apparatus of claim 20, comprising a head-mounted device.

Covered by claim 37:
37. The apparatus of claim 20, comprising a head-mounted device.

Covered by claim 37:
37. The apparatus of claim 20, comprising a head-mounted device.







The following are referenced to above.

32. The apparatus of claim 29, wherein the set of higher-power circuit elements is configured to provide the feature map to the set of lower-power circuit elements.

35. The apparatus of claim 34, wherein the set of lower-power circuit elements are configured to track, in the lower-power processing mode, the position and orientation of the apparatus during the second lower-power processing period, wherein the one or more lower-power processing triggering conditions comprise at least one of 

a determination that the apparatus is located within a pre-mapped area, 


a determination that a rotational and translational motion of the apparatus is below a threshold, and 

a determination that the apparatus is outside a visible range associated with one or more virtual content items.



Allowable Subject Matter
Claims 1-30 would be allowable if a proper terminal disclaimer is filed
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1-20:
The prior art of record fails to teach or suggest in the context of independent claim 1 “track, in a first processing mode, a position and orientation of the apparatus; in response to a trigger, initiate a second processing mode for performing one or more operations at the apparatus, the one or more operations comprising at least one of a tracking operation, a mapping operation, and a content rendering operation, wherein the apparatus consumes more power when implementing the second processing mode than the first processing mode;”.
	Claims 21-30:
	The prior art of record fails to teach or suggest in the context of independent claim 21 “position and orientation of a computing device; in response to a trigger, initiating a second processing mode for performing one or more operations at the computing device, the one or more operations comprising at least one of a tracking operation, a mapping operation, and a content rendering operation, wherein the computing device consumes more power when implementing the second processing mode than the first processing mode;”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 

system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613